           Case 2:21-cv-00525-RAH-JTA Document 9 Filed 08/23/21 Page 1 of 2
            Case 2:21-cv-00525-RAH-JTA Document 3-1 Filed 08/11/21 Page 3 of 3
                                 **SAMPLE NOTICE FORMAT**
        Note: When E-Filing this pleading, please enter a separate docket entry. The event entry is located on
           CM/ECF by clicking: CIVIL > OTHER DOCUMENTS > CORPORATE DISCLOSURE szKmaktrip
         A screen-fillable Adobe Acrobat PDF form, which can be saved and E-Filed, is availeire4oh4inb;lt  rrD
     available at htto://www.almd.uscourts.gov/docs/CONFLICT DISCLOSURE STATEMENT FILLABLE.odf

                                IN THE UNITED STATES DISTRICT COURT TOD AUG
                                                                                                    23 P 12: 52
                                FOR THE MIDDLE DISTRICT OF ALABAMA                    CLK
                                                          DIVISION  DEBRA P. HACKETT.
                                                                                   COURT
                                                                     U.S. DISTRICT
                                                                                          MIDDLE DISTRICT ALA
                  -(d(4-,
                 (0                  OjrYi ,4/1,1 )
                                                  )
             Plaintiff,                                   )

      v.                                                  ) CASE NO.P.             2 1 '"     ‘/-    51,2s
     ratv,41-1 f<- 14-;‘/IgaravA,-
             Defendants,
                                   )                      )

                                  CONFLICT DISCLOSURE STATEMENT

            COMES NOW                               , a rPlaintiff/Defendant] in the above-captioned
     matter, and in accordance with the order of this Court, making the following disclosure
     concerning parent companies, subsidiaries, partners, limited Iiability entity members and
     managers, trustees (but not trust beneficiaries), affiliates, or similar entities reportable under
     the provisions of the Middle District of Alabama's General Order No. 3047:

             11/61is party is an individual, or
           •This party is a governmental entity, or

             ▪ There are no entities to be reported, or

           •The following entities and their relationship to the party are hereby reported:


             Reportable Entity                                Relationship to Party

                                                                                                                  ..0




tft- 1-4,5!
          iiv                                         Signature
                                                                             4".

                                                      Counsel
                                                                      9 d;el                Ski-1'w?
                                                      Counsel for (print names of all parties)               crArxi
                                                                                                                  i/44_
                                                                        P fr-api Gewie, P.
                                                      Addiess, City, State Zip Code                                     31"
                                                        (C)(       .731 --146be6
                                                      Telephone Number
     Also requires a certificate of Service
                                    Case 2:21-cv-00525-RAH-JTA Document 9 Filed 08/23/21 Page 2 of 2


rrom:    --1-)1'4"":2-(-191


 1):' Lc-0-
                              e'S


                         1 t4___66y
                                              11
                                             7020 0640 0001 9342
                                                                 7153

     6A




                                                                                               ey




                                                      To.      D-10-e--;e---+ Cov,r4--
                                                       nqjd le 9';sfi-icl        fv4,,,,,„
                                                                    e›P
                                                                               S4- RD
Ready                          ost                     (2) rve_ C_V\ ur-c_
                                                                                L.-3610y
                                                            14-9°
                                                        ell°'
  Document                Mailer
